Case 1:20-cv-10833-JGK Document 22-1 Filed 03/26/21 Page 1 of 6




                EXHIBIT A
                      Case 1:20-cv-10833-JGK Document 22-1 Filed 03/26/21 Page 2 of 6




    The BOP assesses inmates for criminogenic needs and other needs that are associated with an increased
    risk of recidivism in the following areas: Anger/Hostility; Antisocial Peers; Cognitions; Dyslexia; Education;
    Family/Parenting; Finance; Poverty; Medical; Mental Health; Recreation/Leisure/Fitness; Substance Abuse;
    Trauma; and Work. The needs assessment system, inclusive of the screening and other assessment
    instruments and/or tools developed, Is used to appropriately identify the individual needs of each inmate
    to assign appropriate evidence-based recidivism reduction programming (EBRRs) and productive
    activities.

                       · Evidence-based Recidivism Reduction (EBRR) Programs
                                                                                                                                '
     EHRRName                                                                                               Nccds(s)
                                          Duration
     (short c1,,,c, i 1 1tion)               ,'
                                                         'I                                                 Addressed
    . Bureau    Liiciracy
             '• \     J
                          ,Program'''
       (Reading, math, 'and wntmg
                                • ' ·�
                                          Dependent on                               All BOP               .Dyslexia,
       skiiis leading to i1igh sclicioi   inmate progress .1.5 hours/day       240   institutions2          t:ciu�ation
      .equlyalency)
       9ccupational Education . .
       Programs (Vocational raining                                                  All BOP
       an. marketable skills In a wide    Varie               Varies           500   institutions           Work
       variety of trades)
      Federal Prison Industdes (Trade                                                57 factories and 2
      name UNICOR, a job skiils           Indefinite          Full or shared   500   farms located at 51    Work
                                          Duration            halftime
      prqgram)                                                                       facilities
      National Parenting :from Prison     Phase 1: 4
      Program (Program focused on                                                    All BOP
                                          weeks; Pl1ase 2:    2 hours/week     40                           Family/Pareming
      family engagement an.cl                                                        institutions
      parenting �kills)                   5 � 10 Weeks
     BRAVE (CBT3 fol' young                                   20                     Beckley;               Antiso�ial Peers,
     males with first offense)            6 months                             500
                                                              hours/week             Victorville-Medium     Cognitions
      Chailenge (C:BT for high
     security males focused on            Minimum of9         20                                           .Cognitions,
                                                                               500   At 17 high security   Mental Heaith,
     .substance use and mental            months·             hours/week             facilities4
                                                                                                            S.ubstance AbLise
     illness i11tervention)
     Female Integrated '.I'reatment                                                                        . Cognitions,
     (CBT program for women                                                                                  Merita) Health,
     addressing' mental illness,          Varies based on     20                     Danbury - female
                                                                               500                           Substance Abuse,
     trauma, substanye use and            individual need     hours/week                                     Traumq,
     vocatfonal need�)         ..                                                                            Work
     Mental Health Step bown                                                         Allenwood- High;
     Program (CBT for $MI 5               12-19 months        20               500   Atlanta; Butner-      Cognitiqns,
     Inmates)                                                 hours/week             Medium                Mental Health
    Residential Dri1g Abuse
     Treat1:nei1(Program (RDAP)
     (C:f3T fqrlnmates with               9 months            20               500   At 88 locations 6     Cognitions,
     diagnosed substance use                                  hours/week                                   Substance Abuse
     disorders)



1 Hours Awarded for Completion
2
  All BOP institutions means the program can be offered; scheduled offerings will be based on specific population
needs.
3
  CBT- Cognitive Behavioral Therapy
4
  See BOP National Programs Catalog for specific locations
5 SMI - Serious Mental Illness
6
  See BOP National Programs Catalog for specific locations
Case 1:20-cv-10833-JGK Document 22-1 Filed 03/26/21 Page 3 of 6
Case 1:20-cv-10833-JGK Document 22-1 Filed 03/26/21 Page 4 of 6
Case 1:20-cv-10833-JGK Document 22-1 Filed 03/26/21 Page 5 of 6
Case 1:20-cv-10833-JGK Document 22-1 Filed 03/26/21 Page 6 of 6
